Title: To George Washington from John Carlyle, 28 June 1754
From: Carlyle, John
To: Washington, George



Dr Sir
Alexandria June 28 1754

I reced both your favours by Wm Jinkins & am Sorry you have so just Grounds for Complaints from my Deputys & the persons I Engage with but particularly with Mr Gist & Mr Croghan, the Latter as he’s with you I am In hopes you’l oblige him to make good his Agreements & the former has promised to do all he can hereafter.
Your men have reason to Complain by not been paid regularly but I am not In fault. I have got but 1800£ of my own Warrent & not one penny of Coll Frys yett. So may judge Whether I can pay them fully or not, however I have sent up the Bearer Mr Wood with what cash I can Spare & have Desired him to Settle with Each Captain for his Company & to

bring me regular Muster Roalls Which hope you’l order to be Done he has My Soldiers Ledger & by that ⟨My⟩ Accts may be Settled & when I gett the Money from below Shall Settle with them who⟨ll⟩y.
The men that went out with you Shou’d be paid but Coll Muses Divission & Capt. Lewis Compy was pd the first to the ⟨illegible⟩ May & the Latter to the 10th & I am In hopes before their 2 months is out to be Inabled to pay them of.
I have 300 Shirts 100 pr Stockings & 100 pr Shoes & abt Fifty red Coats Coming up In the Next wagons for Such of the men as has not Supplyd themselves.
What you mention In relation to paying the Regiment, In answer If you are Appointed, I Suppose you must have Sum one here to Gett your money ⟨from⟩ Williamsburg & to Settle with the Comitte. Coll Fry & I had agreed I was to get the ⟨mutilated⟩ & Send it up to him & he to over Look the payment with Every Captain & we was to Devide what Comissions the Comitte thinks proper to Allow for the Service which I Expect had he Lived woud been 5 PP Ct but what it will be Now I know not as I dare Say they woud given him more Than any other man.
I am this day Setting of for Coll Loyds & Philadelphia for money, Never was Man so duned as I am turn what Way I will Still I have demands upon me & my Supplys are So Short & uncertain that I donot know what to doe.
Mr Wood will Inform you of the News that the New York forces are here Also 2 Companys of Col. Innasses regiment the former Will March on Tuesday Next they wou’d go on Sooner but their Comander is Very Ill.
All the Necessarys you Write for Shall be sent you Next week except those already Sent. & am with Compts to All Yr Officers Dr Sir Yr Very Affectionet. H. Sert

John Carlyle

